Title: James Barbour to Thomas Jefferson, 11 February 1812
From: Barbour, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Richmond 
                     Feby 11th 1812
            With sincere thanks, I acknowledge the receipt of your letter in answer to mine—The prompt compliance with my request, coupled with the very satisfactory view you have given me of the subject referred to in my Communication to you, has laid me under fresh obligations; and is an additional evidence of your friendly disposition—Every impression of my mind was perfectly in unison, with the  opinions you express. A want of confidence in the correctness of my Judgement, with some precedents to the contrary, produced my embarrassment—The cogent reasons you assign in favor of your opinion has removed my difficulties; and I shall unhesitatingly pursue the course which has for its support such high authority.
		  
          I beg you to be assured of my regard and attachment
                  Js: Barbour
        